DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-13, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pack (US 20200160509) in view of Ye (US 20190369190).

Regarding claim 1, Pack teaches an imaging method comprising: 
determining a first neural network ( 174A in Fig. 3) and a second neural network ( 174B in Fig. 3) corresponding to a target imaging task of a plurality of target imaging tasks(172 and 178 in Fig. 3), wherein the first neural network comprises a first neural network parameter and a first neural network model( Fig 9 and 10A and 10B), and the second neural network comprises a second neural network parameter and a second neural network model( Fig. 1), and wherein, for each of the plurality of target imaging tasks, the first neural network comprises a respective first neural network parameter and the second neural network comprises a respective second neural network parameter (each network inherently has different parameters) ; 
obtaining a reconstructed image(172 in Fig. 3 ) by performing reconstruction a tissue under test using the first neural network, the target imaging task corresponding to the tissue under test; and 


Pack does not expressly teach down-sampling data of a tissue.
However, Ye teaches down-sampling data of a tissue ([0026]-[0027], down-sampled k-space).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Pack and Ye, by substituting the neural network in Pack with that taught by Ye, and processing MRI data in Pack with the neural network taught by Ye.
One of ordinary skill would have been motivated to do such combination so that “the distortion caused by the movement of the patient or the distortion caused by the MRI device, may be compensated” (Ye, [0026]).

Regarding claim 2, Pack in view of Ye teaches the imaging method of claim 1, wherein obtaining the reconstructed image by performing reconstruction for the down-sampling data of the tissue under test using the first neural network comprises: obtaining an input image by performing image reconstruction for the down-sampling data of the tissue under test(Ye, [0026]-[0027], down-sampled k-space); and obtaining the reconstructed image by performing reconstruction for the input image using the first neural network(Ye, [0024], an inverse Fourier operation to acquire the tomography image).

Regarding claim 3, Pack in view of Ye teaches the imaging method of claim 2, further comprising: obtaining down-sampling data(Ye, [0027], the down-sampled k-space; [0118], down-sampled k-space data)  and full-sampling data(Ye, [0027], MRI; [0118], fully sampled k-space data)  of a sample tissue of 
and obtaining the first neural network parameter and the second neural network parameter by training the first neural network model and second neural network model according to the down-sampling data and the full-sampling data of the sample tissues of the plurality of the samples and the target image task([0117], training; repeat the training for first and second neural network).

Regarding claim 6, Pack in view of Ye teaches the imaging method of claim 2, wherein the down-sampling data of the tissue under test is obtained by performing magnetic resonance (MR) imaging for the tissue under test, and wherein obtaining the input image by performing image reconstruction for the down- sampling data of the tissue under test comprises: 
obtaining the input image by performing reconstruction for down-sampling k-space data of the tissue under test based on inverse Fourier transform or sensitivity encoding (You, [0027], the down-sampled k-space; [0118], down-sampled k-space data).

Regarding claim 9, Pack in view of Ye teaches the imaging method of claim 2, wherein the down-sampling data of the tissue under test is obtained by performing Computed Tomography (CT) imaging for the tissue under test, and wherein obtaining the input image by performing image reconstruction for the down- sampling data of the tissue under test comprises: 
obtaining the input image by performing filter back-projection reconstruction for a down-sampling chordal graph of the tissue under test (equation 17 and 18).

Claims 7, 8, 10 recites different tissues on which the method of claim 1 is applied.  However, those tissues do not further limit the scopes of the claims since they are is nonfunctional descriptive Ex parte JAMES PRESCOTT CURRY
Common situations involving nonfunctional descriptive material are:
	- a computer-readable storage medium that differs from the prior art solely with respect to nonfunctional descriptive material, such as music or a literary work, encoded on the medium,
- a computer that differs from the prior art solely with respect to nonfunctional descriptive material that cannot alter how the machine functions (i.e., the descriptive material does not reconfigure the computer), or
- a process that differs from the prior art only with respect to nonfunctional descriptive material that cannot alter how the process steps are to be performed to achieve the utility of the invention.

	Claims 11-13, 16-19 and 20 recite the apparatus and system for the method of claims 1-3, 6-10.  Since Pack also teaches an apparatus and system (Fig. 2), those claims are also rejected.

Allowable Subject Matter
Claims 4 and 14objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5 and 15 are also objected to as its reciting the limitations in claims 4 and 14.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGENG SUN whose telephone number is (571)272-3712.  The examiner can normally be reached on 8am to 5pm, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JIANGENG SUN
Examiner
Art Unit 2661



/Jiangeng Sun/Examiner, Art Unit 2661